Citation Nr: 9903167	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  98-12 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for shell fragment wound 
(SFW), lateral aspect  right lower leg, involving Muscle 
Group XII, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.

The veteran originally submitted a statement in July 1998 
wherein he requested a Travel Board hearing.  In a statement, 
dated in August 1998, the veteran withdrew that request and 
asked for a local hearing.  In response to the veteran's 
statement he was scheduled for a hearing in September 1998 
and notified of the scheduled date in August 1998.  A Report 
of Contact from the veterans representative, dated in 
September 1998, noted that the veteran no longer desired a 
hearing and requested that his scheduled hearing be canceled 
and not be rescheduled.  Accordingly, the veteran's case will 
be decided based on the evidence of record.  


FINDING OF FACT

The residuals of a SFW of the right lower leg include tender 
scarring, muscle herniation, edema, retained shell fragments, 
weakness of flexion and extension, and limitation of activity 
due to pain with prolonged ambulation.


CONCLUSION OF LAW

The schedular criteria for a rating of 30 percent for 
residuals of a SFW of the right lower leg have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.56, 
4.73, Diagnostic Code 5312 (1996) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from July 1966 to July 
1968.  A review of his service medical records (SMRs) shows 
that he received a number of shell fragment wounds in March 
1967.  The veteran was serving in combat at the time of the 
injuries.  He was initially treated for his injuries in 
Vietnam, and later air evacuated to a naval hospital in Guam.  
The veteran was then returned to service in Vietnam but 
required evacuation back to Guam, and, ultimately, to the 
naval hospital at Great Lakes, Illinois.  A November 1967 
narrative summary from Great Lakes reported that the 
veteran's physical examination was within normal limits 
except for the presence of well-healed wounds over the 
lateral aspect of the right forearm and lateral aspect of the 
left forearm.  The veteran had a well-healed wound on the 
lateral posterior section of the right lower leg which was 
tender when subjected to palpation.  No irregularities were 
palpated at the subcutaneous tissue.  The summary indicated 
that x-rays of the right calf revealed no shrapnel fragments 
in the area.  The veteran was discharged from the hospital, 
fit for duty, in December 1967.  The veteran's June 1968 
separation physical examination noted a number of scars and 
second degree pes planus.  However, these findings were not 
considered disqualifying and the veteran was found to be fit 
for release from active duty and to perform all the duties of 
his rank at sea and/or in the field.

The veteran sought to establish service connection for his 
multiple wounds in May 1969.  He was afforded a VA 
examination in June 1969 to assess his respective 
disabilities.  The veteran was employed full-time in an 
automobile assembly plant.  He complained of weakness and 
giving out of his right leg toward the end of the day.  
Physical examination of the right lower extremity revealed 
five specific wounds according to the examiner.  Wounds 
numbered one and two pertained to the veteran's right thigh 
and the lateral condyle of the femur.  Wound three was 
described as 2 inch x 1/4 inch well-healed scar on the anterior 
aspect of the mid-portion of the lower leg.  The wound was 
described as no problem.  The fourth wound was a 2 inch x 2 
inch scar that was located on the lateral aspect, mid-one-
third, just lateral to and below wound number three.  The 
fourth wound was further described as thin, tender, and 
adherent.  It retracted 1/2 inch on dorsiflexion and abduction 
of the foot.  It also retracted when the veteran walked on 
his toes.  He had some loss of muscle and considerable 
fascial loss.  The entire wound retracted 2 inches x 2 
inches.  The fifth wound was listed as 1 1/2 inch x 1/4 inch scar 
just distal to the number four wound.  This wound was 
described as no problem.  Function of the hips, knees and 
ankles was considered to be perfectly normal bilaterally.  
The veteran was noted to have muscle and fascia loss on the 
right but there was not found to be a limitation.  There was 
probably some slight weakness for extreme abduction against 
resistance, however, it was not marked.  The examiner said 
that the veteran was tender throughout all of wound number 
four and that this was the real disability.  The examiner's 
pertinent diagnosis was SFW of the right lower extremity, 
with moderate residuals.

In a rating decision dated in August 1969, the veteran was 
granted service connection for his multiple SFWs and 
residuals.  Pertinent to this claim, the veteran was assigned 
a 10 percent rating for a tender SFW scar of the lateral 
aspect of the lower right leg.

The veteran's various disabilities were reevaluated by way of 
a VA examination in January 1974.  The veteran's main 
complaint involved his lower right leg.  The examiner 
described it as the wound over the anterolateral aspect over 
the course of the fibula, along between the middle and lower 
thirds.  The examiner noted that the wound had been described 
in detail before and was unchanged in appearance.  At the 
time of the examination the veteran was employed by the 
Postal Service.  He complained that his leg would start to 
throb and become painful after he was on his feet for several 
hours.  This did not occur everyday but when he did hard work 
or did not get enough rest.  Physical examination found that 
the veteran was able to walk down the hall briskly with no 
limp, no aids, and no braces.  The wound on the lateral 
aspect of the right lower leg remained well-healed.  The scar 
was quite thin and tender to deep pressure because it was 
right down on the fibula.  The examiner stated that the 
veteran had definite muscle loss and in the upper part of the 
wound there was a slight herniation of the wound and defect 
in the fascia.  There was no herniation in the lower part of 
the wound because it was glued right down to the fibula.  The 
examiner commented that the veteran had fine use and normal 
use of his toes, foot, ankle and knee.  He had fine 
musculature but did have a definite muscle loss in the area.  
The range of motion of the toes and all joints was perfectly 
normal without discomfort.  The examiner stated that, due to 
the retraction of the wound and the muscle loss, he felt that 
the veteran's complaints were perfectly valid about his leg 
getting tired and hurting with hard use.  An x-ray of the 
right lower leg was interpreted to show the presence of 
metallic foreign bodies in the soft tissue of the lateral 
aspect of the right leg.

Based upon the results of the January 1974 examination, the 
veteran's lower right leg disability was recharacterized as a 
SFW involving muscle group XII, instead of a scar, and his 
rating was increased to 20 percent.  The 20 percent rating 
has remained in effect until the present time.

Associated with the claims file is a report of a physical 
examination by a private physician, P. B. Barton, M.D., dated 
in February 1995.  The report stated that the veteran had 
multiple leg and arm injuries secondary to a mortar shell.  
Present complaints were listed as pain with prolonged 
standing greater than 30 minutes.  The veteran said that he 
was unable to squat, crawl, or bend at the knees without 
having considerable pain.  The physical examination revealed 
scars over the right lower extremity, over the thigh and 
fibula area.  Dr. Barton's diagnosis was status post multiple 
shrapnel injuries of the extremities.

Also associated with the claims file are VA examination 
reports dated in May and October 1995 that evaluated the 
veteran's right lower leg disability.  The May 1995 
examination noted the dimensions of the veteran's scars and 
that he complained of tenderness upon standing for a long 
period of time.  The October 1995 examination report also 
noted the extent of the veteran's scars.  The report also 
noted the same complaint of tenderness after standing for 
long periods of times.  The examiner noted that the veteran 
could hop well on each foot.  He could also squat well.  The 
veteran could hyperextend both knees well and had full 
flexion and extension.  There was good dorsiflexion and good 
plantar flexion of the toes bilaterally and the veteran 
carried out those movements against the resistance of the 
examiner.  

In February 1997 the veteran sought an increased rating for 
his various service-connected disabilities.  He was afforded 
several VA examinations in July 1997 to assess his current 
level of disability.  

The veteran was afforded an examination of his veins and 
muscles.  The examiner noted that she had review the 
veteran's file and commented that his SFWs and scars remained 
unchanged in terms of their size, shape, depression, 
herniation and tenderness.  The veteran's complaint was that 
he had right calf pain and concern whether or not there was 
blood flow interruption.  The examiner noted that the right 
calf was visibly larger than the left.  The right calf 
measured 19.5 and the left 18.5.  There was muscle herniation 
on the right, as well as generalized edema.  There was 0.5+ 
pretibial pitting edema of the right lower extremity.  There 
was a 3 x 3 inch depressed, star-shaped wound of the right 
mid-lateral calf.  This was mildly tender to palpation.  
Adjacent medially was a muscle herniation that measured 
approximately 2 x 4 inches.  This was also mildly tender.  
There was evidence of good hair growth of the entire right 
lower extremity, including the feet.  Pedal pulse were 
present bilaterally in the feet, although stronger on the 
left.  There was normal range of motion of the right ankle 
with good strength with plantar flexion and dorsiflexion.  
The examiner's assessment was that there was a SFW of the 
right calf with muscle herniation, edema and chronic pain 
which limited certain activity of prolonged ambulation.  It 
was likely that the SFW had caused the findings.  The 
examiner provided an addendum which noted that an x-ray of 
the right lower leg revealed multiple retained metal 
fragments.  Further, venous duplex of the right lower 
extremity was negative.  Arterial blood flow studies were not 
indicated as there was good hair growth and present pulses.

The veteran was also afforded a VA examination of the 
peripheral nerves.  The veteran complained of pain in his 
right lower leg and the lateral portion of the leg.  This was 
described as a burning sensation and was brought on by 
exertion or prolonged standing.  The pain had gotten worse 
over the last five years.  Motor examination found tone to be 
symmetrical.  Bulk was decreased in the right lower extremity 
at the distal thigh and the lateral aspect of the leg.  There 
was no sensory loss in a dermatome or peripheral nerve 
distribution.  Sensation was intact to pin prick, soft touch, 
vibration.  There was decreased sensation within the 
veteran's wounds and scars themselves.  Testing of reflexes 
were reported as 2/4 patellar and Achilles bilaterally.  
Plantar responses with flexed coordination.  There was normal 
heel walking to walking tandem gait.  The veteran had leg 
strength of 5/5.  He was listed as 4+/5 on extension and 
flexion of the leg.  He had dorsiflexion of 4/5 of the right 
foot and 5/5 of the right big toe.  Inversion and eversion 
were 5/5.  The examiner noted that the measurements were not 
characterized as paralysis, neuritis or neuralgia.  There was 
no evidence of muscle wasting or atrophy although there was 
evidence of traumatic muscle loss as a result of traumatic 
injury from high speed projectiles.  The examiner's 
assessment was that the veteran's complaint of pain from 
prolonged standing and activity of the right leg was the 
direct result of his injury.  

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for the residuals of his 
SFW of the lower right leg is plausible and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability is a well-grounded claim).  The Board is 
also satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1998).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

Some of the regulations pertaining to muscle injuries were 
revised in June 1997.  See 62 Fed. Reg. 30235-30240 (1997).  
In particular, certain regulations which provide guidance as 
to assessing the severity of muscle injuries have been 
revised.  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

Regulations which were revised or eliminated include 
38 C.F.R. §§ 4.56 and 4.72 (1996).  Previously, 38 C.F.R. 
§ 4.72 (1996) (now removed) provided that in rating 
disability from injuries of the musculoskeletal system, 
attention must be given to the deeper structures injured, 
bones, joints, and nerves.  A compound comminuted fracture, 
for example, establishes severe muscle injury, and there may 
be additional disability from malunion of the bone, 
ankylosis, etc.  The location of foreign bodies may establish 
the extent of penetration and consequent damage.  It may not 
be too readily assumed that only one muscle or muscle group 
is damaged.  A through and through injury, with muscle 
damage, is always at least a moderate injury, for each group 
of muscles damaged.  This section is to be taken as 
establishing entitlement to rating of severe grade when there 
is a history of compound comminuted fracture and definite 
muscle or tendon damage from a missile.  

Muscle wounds specifically due to gunshot or other trauma are 
considered slight if the injury is a simple wound, without 
debridement, infection or effects of laceration, and where 
the objective findings include a minimum scar, slight, if any 
evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function and no 
retained metallic fragments.  Residuals are considered 
moderate if the wound is through and through, but with a 
relatively short track and an absence of residuals of 
debridement or prolonged infection.  In order to warrant a 
moderate rating, there should be consistent complaints of the 
cardinal symptoms of muscle wounds, particularly fatigue pain 
after use.  Objective findings should include a relatively 
small scar with signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  See 
38 C.F.R. § 4.56(b) (1996).  

In order to be characterized as moderately severe, a muscle 
injury should be through and through with debridement or 
prolonged infection or with sloughing off of soft parts and 
intermuscular cicatrization.  Service records should show 
hospitalization for a prolonged period in service for a wound 
of severe grade, and evidence of unemployability as a result 
of inability to keep up with work should be considered.  
Objective findings should include a relatively large 
entrance, and if present, exit scar, so situated as to 
indicate the track of a missile through important muscle 
groups, moderate muscle loss, and tests of strength producing 
positive evidence of marked or moderately severe loss.  A 
severe muscle injury involved a through and through or deep 
penetrating wound due to high velocity missiles, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  Objective 
findings are similar to the revised criteria as set forth 
below.  See 38 C.F.R. § 4.56(c) (1996).

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  See 
38 C.F.R. § 4.56(a), (b) (1998).

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
weakness, fatigue-pain, or impairment of coordination and 
uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  Moderate disability 
of a muscle anticipates a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate disability 
would include complaints of one or more of the cardinal signs 
and symptoms, particularly lowered threshold of fatigue after 
average use.  Objective findings include some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue.  See  
38 C.F.R. § 4.56 (c), (d) (1998).   

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss of deep fascia, muscle substance, 
or normal firm resistance  of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  A 
severe injury of the muscle contemplates a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Service 
department record or other evidence show hospitalization for 
a prolonged period for treatment of wound.  There is a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
See 38 C.F.R. § 4.56 (d) (1998).  

The new criteria include such changes as the deletion of any 
reference to a history of unemployability as an indicator of 
or a prerequisite to a finding of a moderately severe injury 
and a deletion of the characterization of the requisite 
entrance and exit wounds as "large."  

The Board notes that the RO applied both the amended and 
prior regulations in assessing the veteran's claim in the 
July 1998 statement of the case.  The veteran was afforded an 
opportunity to comment on the RO's actions.  The veteran did 
not offer any comments regarding the change in regulations.  
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993), and the Board is 
not required to remand this issue for readjudication under 
the revised rating criteria.  In light of Karnas, the Board 
will proceed to analyze the veteran's SFW claim under both 
sets of criteria to determine if one is more favorable to the 
veteran.

In this case, the veteran's SFW involving Muscle Group XII 
has been evaluated under Diagnostic Code 5312.  38 C.F.R. 
§ 4.73 (1998).  Diagnostic Code 5312 provides criteria for 
rating muscle injuries to Muscle Group XII, which include 
muscles arising from the anterior muscles of the leg, 
specifically the tibialis anterior, extensor digitorum 
longus, extensor hallucis longus and peroneus tertius. The 
functions involved are dorsiflexion, including extension of 
the toes and stabilization of the arch.  A severe injury is 
rated as 30 percent disabling.  A Moderately severe injury is 
rated as 20 percent disabling.

In evaluating SFW ratings, it is important to review the 
history of the SFW.  The veteran's SMRs do not address the 
initial status of the veteran's wounds.  Essentially, the 
only record is from the veteran's last period of 
hospitalization, well after his wounds had healed.  However, 
the narrative summary does not reflect any indication of bone 
fracture or ragged scars.  The early VA examinations from 
1969 and 1974 reported the wound as well-healed.  The primary 
objective finding was tenderness over the scar area.  The 
February 1995 private examination report noted that the said 
that he was unable to squat, crawl or bend at the knees 
without considerable pain.  However, the VA examination 
reports from May and October 1995 showed good ranges of 
motion without reference to pain.  Again, the primary 
objective finding was tenderness over the scar area.  The 
July 1997 VA examinations noted that residuals of the 
inservice SFW included tender scarring, muscle herniation, 
edema, retained shell fragments, weakness of flexion and 
extension, and limitation of activity due to pain with 
prolonged ambulation. The veteran has reported that his right 
leg symptoms have increased in severity in recent years.

In applying the regulatory criteria to the evidence of 
record, the Board notes that residual disability due to the 
inservice SFW of the right lower leg, involving Muscle Group 
XII, is more appropriately classified as severe. In reaching 
this conclusion, the Board has taken into account the 
provisions of 38 C.F.R. §§  4.7 and 4.40 and 4.45 regarding 
functional loss due to pain on motion. See DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995). The benefit of the doubt has 
been resolved in the veteran's favor. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 
5312.

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1998).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards. Accordingly, 
the Board finds that the RO did not err in failing to refer 
this claim to the Director of the Compensation and Pension 
Service for an initial determination.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).


ORDER

An increased evaluation for a SFW of the lower right leg is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

